       Case 3:20-cr-02126-LAB Document 27 Filed 09/29/20 PageID.76 Page 1 of 1




 1
 2
 3
 4
                             UNITED STATES DISTRICT COURT
 5
                           SOUTHERN DISTRICT OF CALIFORNIA
 6
 7    UNITED STATES OF AMERICA,                  Case No. 20-CR-2126 LAB
 8                       Plaintiff,              JUDGMENT AND ORDER
                                                 DISMISSING INFORMATION
 9          v.                                   WITHOUT PREJUDICE
10    JAVIER EDUARDO ESPINOZA,                   The Honorable Larry Alan Burns
11                       Defendant.
12
13         Based on the motion of the United States to dismiss this case without prejudice, and
14   in light of the interests of justice, it is hereby ordered that the information in the above-
15   entitled action be dismissed without prejudice.
16         SO ORDERED.
17                                          _____________________ ________
18   Dated: September 29, 2020
19                                          The Honorable Larry Alan Burns
20                                          CHIEF UNITED STATES DISTRICT JUDGE

21
22
23
24
25
26
27
28
